DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1, 11, 14) in the reply filed on 8/8/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the area of the primary terracotta container”, “the area of the makeup product” lack antecedent basis.  In addition, the term “easily” is unclear because it is a relative term that fails to define the metes and bounds of the claim limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, as best understood, 11, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0166247 to Gindi in view of US 2011/0049740 to Lazzarini.
Regarding claim 1, Gindi discloses a make-up article comprising a primary container (substrate 62) that directly supports at least one makeup product (66), the area of the primary container seen in plan view, being grater than area of the makeup product seen in plan view (Fig 2), so that the primary container can be easily handled by a user without touching the makeup product.  In particular, a user can handle the primary container on the sides of the container.  Gindi does not teach the material of the container to be of terracotta.  However, Lazzarini discloses a substrate (plate 5) holding cosmetic product (1) (Fig 5), the plate made of terracotta (¶0030).  One of ordinary skill in the art would have found it obvious to manufacture the Gindi primary container out of terracotta as suggested by Lazzarini in order to permit partial absorption of the water or of the solvent used for dispersion of the loose cosmetic material (¶0030) since it has been held that selection of a known material to make a container of a type made of material prior to the invention was held to be obvious.   In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 11, Gindi further discloses the primary container (62) having a cavity (64) in which the makeup product is housed at least partially. 
Regarding claim 14, Gindi further discloses makeup product (66) in direct contact with the primary container (62) since it is housed in the recess (64) (Fig 2, ¶0027).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735